ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_02_FR.txt. PLATEAU CONTINENTAL (DÉCL. BENGZON) 56

1945 et 1958 et que la pratique des Etats antérieure à 1958 ne fournissait
aucune définition, ni de certains éléments essentiels ni du régime juri-
dique applicable à l'Etat riverain en ce qui concerne le plateau continental,
on doit, semble-t-il, en tirer la conclusion que le principe de l’équidis-
tance n'était pas inhérent à la notion de plateau continental.

M. BENGZON, juge,"fait la déclaration suivante:

Je regrette de ne pouvoir souscrire aux conclusions principales émises
par la majorité de la Cour. Je suis d'accord avec ceux de mes collègues qui
soutiennent que l’article 6 de la Convention de Genève constitue le
droit international applicable et qu'entre les Parties la règle de délimi-
tation est l'équidistance, cette règle pouvant même être déduite des
principes généraux de droit.

M. BUSTAMANTE Y Rivero, Président, MM. Jessup, PADILLA NERVO et
AMMOUN, juges, joignent à l'arrêt les exposés de leur opinion individuelle.

M. KoreTsky, Vice-Président, MM. TANAKA, MORELLI, LACHS, juges,
et M. SORENSEN, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
dissidente.

(Paraphé) J. L. B.-R.
(Paraphé) 8. A.

57
